DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2020 has been entered.

Response to Arguments
Applicant’s arguments of 12/28/2020 regarding the patentability of the present claims have been fully considered, but are not persuasive with respect to Claims 1-12, 14 and 15.  With respect to Claim 13, Applicant’s arguments are moot in view of the new grounds of rejection based upon the newly-cited Nishimura reference.  With respect to newly-amended Claim 16, this claim is allowed.
Applicant argues that Heo fails to disclose the newly-recited limitations of the independent Claim 1:  at least one of a protective layer and an anti-reflection film, such that the polarizing film, the contrast-improving optical film, and the at least one of a protective layer and an anti-reflection film are sequentially stacked (Remarks of 12/28/2020, pages 6-8).
However, as explained below in the rejection of Claim 1, Heo discloses these limitations in at least paragraph [0067] and FIGS. 1, 3, 5 of Heo (see especially FIG. 5c of Heo), wherein Heo discloses:  circular polarization layer 30, pattern layer 20, and touch panel 50 are 
Therefore, Applicant’s arguments are not persuasive and Claims 1-12, 14 and 15 remain rejected in view of the previously-cited Heo reference.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heo, US 2016/0315287 (previously-cited in the Non-Final Office Action of 4/7/2020).
Regarding Claim 1, as best understood, Heo discloses:  A polarizing plate including (the Examiner notes that the term “including” is an open-ended transitional phrase which permits additional elements or features):
a polarizing film, a contrast-improving optical film, and at least one of a protective layer and an anti-reflection film, sequentially stacked (circular polarization layer 30, pattern layer 20, and touch panel 50 are sequentially stacked, wherein touch panel 50 protects the underlying light emitting layer 10; paragraph [0067] and FIGS. 1, 3, 5 of Heo; the Examiner notes that, in the absence of further details, the terms “protective layer” and “anti-reflection film” must be given their broadest reasonable interpretation, which includes any layer or film which would provide any sort of protection to any other layer/film, or which would reduce/prevent reflection);
wherein the contrast-improving optical film includes a contrast-improving layer (pattern layer 20 includes first layer 22 and second layer 21; FIGS. 1-5 of Heo);
the contrast-improving layer including a first resin layer and a second resin layer facing the first resin layer (first layer 22 [cover 222] may be formed of resin [“photocurable resin having a low refractive index of 1.47”], and second layer 21 [base material 212] may be formed of resin [“polymer resin such as a thermosetting composition or a photocurable composition”], wherein second layer 21 faces first layer 22; paragraphs [0054], [0065], [0069] and FIGS. 1-5 of Heo); and
the second resin layer including a patterned portion having optical patterns and a flat section between the optical patterns (second layer 21 has convex part 221 thereon, which may include protrusions 221b having residual part 221a [flat section] therebetween, and also wherein protrusions 221b may contact each other or may be 
the first resin layer at least partially filling the optical patterns (first layer 22 [cover 222] at least partially fills the pattern of protrusions 221b having residual parts 221a [flat sections] therebetween; paragraph [0051] and FIGS. 1-4 of Heo); and
the second resin layer satisfying Equation 1: 0 ≤ (maximum thickness of second resin layer – maximum height of optical pattern) / (maximum height of optical pattern) ≤ 1 (a maximum thickness of second layer 21 may be 0.1 to 130 µm, and a maximum height of convex part 221 may be 60 to 100 [µm], and thus, using, e.g., the upper values disclosed by Heo, [(130 µm minus 100 µm) / 100 µm] = [30 µm / 100 µm] = [0.3], and 0.3 is a number between zero and one; paragraph [0058] and FIG. 2 of Heo);
the polarizing plate having a contrast ratio gain of about 1.00 or more, as represented by Equation 2: contrast ratio gain = side relative contrast ratio × front relative contrast ratio, where the front relative contrast ratio is a ratio of a front contrast ratio of the polarizing plate including the contrast-improving layer to a front contrast ratio of a corresponding polarizing plate not including the contrast-improving layer, and the side relative contrast ratio is a ratio of a side contrast ratio of the polarizing plate including the contrast-improving layer to a side contrast ratio of a corresponding polarizing plate not including the contrast-improving layer) (see discussion below).

Regarding item (g) above, Heo does not appear to explicitly disclose the claimed improvement of relative front and side contrast ratios.  However, it has been held that mere recognition of latent properties in the prior art does not render non-obvious an otherwise known invention.  MPEP § 2145, Section II, citing In re Wiseman, 596 F.2d 1019; 201 USPQ 658 In re Schreiber, 128 F.3d 1473, 1478; 44 USPQ2d 1429, 1432 (Fed. Cir. 1997) and In re Swinehart, 439 F.2d 210, 213; 169 USPQ 226, 228 (CCPA 1971).
In the present case, the device of Heo satisfies all of the structural limitations of the presently-claimed invention.  Heo discloses the structural features which relate to contrast improvement, including resin layers, optical patterns in such resin layer, flat areas between such optical patterns, and thickness-to-height relationship of those optical patterns.  Thus, Heo inherently discloses all of the advantages flowing from such structural features, including the desired improvement to the relative front and side contrast ratios.
Therefore, Claim 1 is rejected as being anticipated by Heo.

Regarding Claim 2, Heo discloses:  wherein the optical patterns have a base angle (.theta.) of about 75.degree. to about 90.degree. (protrusions 221b may be formed into a unidirectionally extended rod shape, thus having a 90 degree base angle; paragraph [0049] of Heo) and the patterned portion satisfies Equation 3: 1 < P / W ≤ 10, <Equation 3> where P is a pitch (unit: µm) of the patterned portion, and W is a maximum width (unit: µm) of each of the optical patterns (protrusions 221b may contact each other or may be spaced apart from each other, and thus, when such protrusions are extremely close, but not contacting each other, the pitch is just slightly greater than the width, and thus P/W equals just slightly greater than 1; paragraph [0049] and FIGS. 1-5 of Heo).

Regarding Claim 3, Heo discloses:  wherein the optical patterns are trapezoidal optical patterns in which two adjacent inclined surfaces are connected to each other via a first surface (cross section shapes of protrusions 221b may be trapezoid; paragraph [0049] of Heo).

Regarding Claim 4, Heo discloses:  wherein the optical patterns have an aspect ratio (H2/W) of about 0.3 to about 3.0 (when the protrusions 221b are formed into a convex lens shape, an aspect ratio of the cross section of the lens may be 0.01:1 to 2:1, and when the protrusions 221b have a prism pattern having triangle cross sections, an aspect ratio of the cross section of the prism may be 0.08:1 to 2:1; paragraph [0049] and FIGS. 1-4 of Heo).

Regarding Claim 5, Heo discloses:  wherein a difference in index of refraction between the second resin layer and the first resin layer is about 0.05 to about 0.20 (first layer 22 [more specifically, cover 222] may be made of a material having a refractive index of 1.3 to 1.5, whereas second layer 21 [more specifically, base material 212] may have a refractive index which is 0.01 to 0.7 different from scattering particles 211 which have a refractive index of 1.5 to 2.7, and thus a difference of about 0.05 to about 0.20 between base material 212 and cover 222 is disclosed; paragraphs [0051], [0055], [0069] and FIGS. 1-4 of Heo).

Regarding Claim 6, Heo discloses:  wherein the second resin layer has a higher index of refraction than the first resin layer (first layer 22 [more specifically, cover 222] may be made of a material having a refractive index of 1.3 to 1.5, whereas second layer 21 [more specifically, base material 212] may have a refractive index which is 0.01 to 0.7 different from scattering particles 211 which have a refractive index of 1.5 to 2.7, and thus a refractive index of base material 212 being higher than a refractive index of cover 222 is disclosed; paragraphs [0051], [0055] and FIGS. 1-4 of Heo).

Regarding Claim 7, Heo discloses:  wherein a value of the expression (maximum thickness of second resin layer – maximum height of optical pattern) in Equation 1 is about 5 µm or less (a maximum thickness of second layer 21 may be 0.1 to 130 µm, and a maximum height of convex part 221 may be 60 to 100 [µm], and thus, using, e.g., mid-range values disclosed by Heo, e.g., 85 µm and 80 µm, the result of Equation 1 is:  85 µm minus 80 µm = 5 µm; paragraph [0058] and FIG. 2 of Heo).

Regarding Claim 8, Heo discloses:  wherein the first resin layer has a minimum thickness of about 1 µm or more (thickness of the first layer 22 may be 0.2 to 130 µm and the maximum height of convex part 221 may be 60 to 100 [µm], which means a minimum thickness of either first layer 22, or specifically cover 222, may be 1 µm or more; paragraph [0058] and FIG. 2 of Heo).

Regarding Claim 9, Heo discloses:  wherein the optical patterns have a maximum height of about 15 µm or less (height of the overall convex part 221 may be 0.2 to 80 µm, whereas the height specifically of the protrusions 221b of the convex part 221 may be 0.1 to 50 µm, and the height specifically of the residual part 221a of the convex part 221 may be 0.1 to 30 µm, and thus a maximum height may be 15 um or less; paragraph [0058] and FIG. 2 of Heo).

Regarding Claim 10, Heo discloses:  wherein the second resin layer has a maximum thickness of about 20 µm or less (thickness of second layer 21 may be 0.1 to 130 µm; paragraph [0058] and FIG. 2 of Heo).

Regarding Claim 11, Heo discloses:  wherein at least one of the first resin layer and the second resin layer is self-adhesive (cover 222 and base material 212 may or may not include adhesive; paragraphs [0013], [0023], [0051], [0054] of Heo).

Regarding Claim 12, Heo discloses:  wherein the at least one of the protective layer and the anti-reflective film includes the protective layer (as explained above in the rejection of Claim 1, touch panel 50 protects the underlying light emitting layer; paragraph [0067] and FIGS. 1, 3, 5 of Heo; the Examiner notes that, in the absence of further details, the terms “protective layer” and “anti-reflection film” must be given their broadest reasonable interpretation, which includes any layer or film which would provide any sort of protection to any other layer/film, or which would reduce/prevent reflection).

Regarding Claim 14, Heo discloses:
wherein the contrast-improving optical film is on a light exit surface of the polarizing film (light is capable of exiting either side of circular polarization layer 30, and pattern layer 20 is located on a lower side of circular polarization layer 30; FIGS. 1, 3, 5 of Heo; the Examiner notes that a “light exit surface” has not been defined with respect to a light source, and thus may be broadly interpreted, as above); and
the at least one of the protective layer and the anti-reflective film is on a light exit surface of the contrast-improving optical film (light is capable of exiting either side of pattern layer 20, and touch panel 50 may be located on a lower surface of pattern layer 20; FIGS. 1, 3, 5 of Heo; the Examiner again notes that a “light exit surface” has not been defined with respect to a light source, and thus may be broadly interpreted, as above).

Regarding Claim 15, Heo discloses:
wherein a value of the expression (maximum thickness of second resin layer – maximum height of optical pattern) in Equation 1 is about 0 µm (a maximum thickness of second layer 21 may be 0.1 to 130 µm, and a maximum height of convex 
the optical patterns have a base angle (.theta.) of about 90.degree. (protrusions 221b may be formed into a unidirectionally extended rod shape, thus having a 90 degree base angle; paragraph [0049] of Heo; note that the Examiner is applying Applicant’s definition of “base angle” on page 7, paragraph [0040] of Applicant’s specification, as best understood).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Heo in view of Nishimura et al., US 2013/0265506.
Regarding Claim 13, as best understood, although Heo discloses a touch panel 50 (corresponding to the claimed “protective layer”; see paragraph [0067] and FIG. 5c of Heo), Heo does not appear to explicitly disclose the type of touch panel, and thus does not appear to explicitly disclose:  wherein the protective layer includes at least one of a protective film and a protective coating layer.
However, Nishimura is related to Heo with respect to display device including polarizing plates having light diffusing elements.
Nishimura teaches:  wherein the protective layer includes at least one of a protective film and a protective coating layer (a touch panel of the display device may be a resistive film type touch panel, a capacitance type touch panel, or an optical touch panel, wherein the resistive film type touch panel includes a conductive thin film; paragraph [0155] of Nishimura; the Examiner notes that, in the absence of further details, the term “protective film” must be given its broadest reasonable interpretation, which includes any film which would provide any sort of protection to any other layer/film
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the resistive film type touch panel of Nishimura as the touch panel of Heo [thereby providing a protective film within the protective layer] because such type of touch panel enables a finger, a pen, or the like to provide the contact position touch input, as taught in paragraph [0156] of Nishimura.

Allowable Subject Matter
Claim 16 is allowed.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 16, although the prior art discloses various liquid crystal displays, including:


    PNG
    media_image1.png
    76
    570
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    247
    570
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    247
    556
    media_image3.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image4.png
    49
    521
    media_image4.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RYAN S DUNNING/Primary Examiner, Art Unit 2872